DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	In the next communication, please update the Specification under “CROSS-REFERENCE TO RELATED APPLICATION”, to include the updated now Patent Numbers for U.S. Patent Application No. 16/666,186, now U.S. Patent No. 11,039,269; U.S. Patent Application No. 16/012,669, now U.S. Patent No. 10,462,603; and U.S. Application No. 15/215,315 (Abandoned).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,603 and claims 1-25 of U.S. Patent No. 11,039,269. Although the claims at issue are not identical, they are not patentably distinct from each other because they all disclose the same limitations.  The limitations are mapped below.

Instant Application 17/347,309
U.S. Patent No. 10,462,603
U.S. Patent No. 11,039,269
1. A system comprising: a server comprising a memory and one or more processors, wherein the
one or more processors are configured to:
receive one or more signals from a first communication device
associated with a first entity; receive one or more signals from at least an additional
communication device associated with an additional entity;






identify a spatial relationship between the first entity and the
additional entity based on at least one of one or more signals from the first
communication device or one or more signals from the additional communication device;
identify an operation unit defined by an association between the first
entity and the additional entity based on the spatial relationship between the first entity and the additional entity, wherein the operation unit comprises a combination
of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance, below a threshold distance,
between the first communication device associated with the first entity and the additional communication device associated with the additional entity, wherein the first entity comprises a first device and the additional entity comprises at least one of an additional device or a person;











determine a location of the operation unit;
determine one or more characteristics of the operation unit based on
the location of the operation unit;






store the one or more characteristics of the operation unit in the
database; and report the one or more characteristics of the operation unit via a user interface.
1. A system comprising:
a first communication device associated with a first entity; an additional communication device associated with an additional entity, wherein the first communication device and the additional communication device
are communicatively couplable;
a database; one or more processors communicatively coupled to at least one of the first
communication device or the at least an additional communication device, wherein the one or more processors are configured to:
identify a spatial relationship between the first entity and the
additional entity based on one or more signals from the first communication device or one or more signals from the additional communication device;

identify an operation unit defined by an association between the first
entity and the additional entity based on the spatial relationship between the first entity and the additional entity, wherein the operation unit comprises a cooperative
combination of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance below a threshold
distance between the first communication device carried on the first entity and the additional communication device carried on the additional entity, wherein the first
entity comprises a first device and the additional entity comprises at least one of an additional device or a person;
define a geo-fenced area;
determine whether the operation unit is positioned within the defined
geo-fenced area;
determine one or more location-based characteristics of the
operation unit based on the determination of the operation unit within the defined determine one or more location-based characteristics of the
operation unit based on the determination of the operation unit within the defined geo-fenced area and one or more characteristics of the association between the
first entity and the additional entity;
store the one or more characteristics of the operation unit in the
database; and report the one or more characteristics of the operation unit via a user interface.
1. A system comprising:
a first communication device associated with a first entity; an additional communication device associated with an additional entity;





a database; one or more processors communicatively coupled to at least one of the first
communication device or the at least an additional communication device, wherein the one or more processors are configured to:
identify a spatial relationship between the first entity and the
additional entity based on at least one of one or more signals from the first
communication device or one or more signals from the additional communication device;
identify an operation unit defined by an association between the first
entity and the additional entity based on the spatial relationship between the first entity and the additional entity, wherein the operation unit comprises a combination
of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance, below a threshold distance,
between the first communication device associated with the first entity and the additional communication device associated with the additional entity, wherein the first entity comprises a first device and the additional entity comprises at least one of an additional device or a person;
determine whether the operation unit is positioned within a defined
geo-fenced area;






determine one or more characteristics of the operation unit based on
the determination of the operation unit within the defined geo-fenced area;





store the one or more characteristics of the operation unit in the
database; and report the one or more characteristics of the operation unit via a user interface.
23. A method comprising:
associating a first communication device with a first entity;
associating an additional communication device with an additional entity;






identifying a spatial relationship between the first entity and the additional entity based on one or more signals from the first communication device or one or
more signals from the additional communication device;
identifying an operation unit defined by an association between the first entity and the additional entity based on the spatial relationship between the first
entity and the additional entity, wherein the operation unit comprises a combination of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance, below a threshold distance,
between the first communication device associated with the first entity and the additional communication device associated with the additional entity, wherein the first entity comprises a first device and the additional entity comprises at least one of an additional device or a person;

determining a location of the operation unit; 



determining one or more characteristics of the operation unit based on the location of the operation unit;







storing the one or more characteristics of the operation unit in a database; and reporting the one or more characteristics of the operation unit via a user
interface.
16. A method comprising:
associating a first communication device with a first entity;
associating an additional communication device with an additional entity,
wherein the first communication device and the additional communication device
are communicatively couplable;
identifying a spatial relationship between the first entity and the additional entity based on one or more signals from the first communication device or one or
more signals from the additional communication device;
identifying an operation unit defined by an association between the first entity and the additional entity based on the spatial relationship between the first
entity and the additional entity, wherein the operation unit comprises a cooperative combination of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance below a threshold
distance between the first communication device carried on the first entity and the additional communication device carried on the additional entity, wherein the first
entity comprises a first device and the additional entity comprises at least one of an additional device or a person;

defining a geo-fenced area; determining whether the operation unit is positioned within the defined geo-
fenced area:
determining one or more location-based characteristics of the operation unit based on the determination of the operation unit within the defined geo-fenced
area and one or more characteristics of the association between the first entity and the additional entity;
storing the one or more characteristics of the operation unit in a database; and reporting the one or more characteristics of the operation unit via a user
interface.
24. A method comprising:
associating a first communication device with a first entity;
associating an additional communication device with an additional entity;






identifying a spatial relationship between the first entity and the additional entity based on one or more signals from at least one of the first communication
device or one or more signals from the additional communication device;
identifying an operation unit defined by an association between the first entity and the additional entity based on the spatial relationship between the first
entity and the additional entity, wherein the operation unit comprises a combination of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance, below a threshold distance,
between the first communication device associated with the first entity and the
additional communication device associated with the additional entity, wherein the first entity comprises a first device and the additional entity comprises at least one of an additional device or a person;

determining whether the operation unit is positioned within a defined geo-
fenced area:

determining one or more characteristics of the operation unit based on the determination of the operation unit within the defined geo-fenced area;






storing the one or more characteristics of the operation unit in a database; and reporting the one or more characteristics of the operation unit via a user
interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/20/22